Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 3 July 1779
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Paris 3th. July 1779
Dr. Dubourg presents his dutifull civilities to his Excellency, no man will celebrate more gladily next Monday the anniversary of the Declaration of American Independency. He will bring with him his Refutation of the Morals of Chess, in order of submitt this little Piece to the judgment of his dear and respectable Master.
 
Addressed: A S.E. / M Le Docteur franklin / Ministre Plenipotentiaire / des Etats unis de l’Amerique / A Passy
Notation: Dubourg
